     Case 3:09-cv-02384-N-BQ Document 817 Filed 11/17/20                                Page 1 of 6 PageID 46707



                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                                LLP
                                             1000 LOUISIANA, SUITE 6800
                                                                                                                FIRM/AFFILIATE OFFICES
                                             HOUSTON, TEXAS 77002- 5026                                                 -----------
                                                                 ________                                             BOSTON
                                                                                                                     CHICAGO
                                                        TEL: (713) 655-5100                                        LOS ANGELES
                                                        FAX: (713) 655-5200                                          NEW YORK
                                                                                                                    PALO ALTO
                                                          www.skadden.com                                        WASHINGTON, D.C.
  DIRECT DIAL                                                                                                       WILMINGTON
                                                                                                                        -----------
713-655-5122                                                                                                           BEIJING
  DIRECT FAX
                                                                                                                     BRUSSELS
713-483-9122                                                                                                        FRANKFURT
  EMAIL ADDRESS                                                                                                     HONG KONG
NOELLE.REED@SKADDEN.COM                                                                                               LONDON
                                                                                                                      MOSCOW
                                                                                                                       MUNICH
                                                                                                                        PARIS
                                                                                                                    SÃO PAULO
                                                                                                                       SEOUL
                                                                                                                     SHANGHAI
                                                                            November 17, 2020                       SINGAPORE
                                                                                                                        TOKYO
                                                                                                                      TORONTO




                  BY ECF

                  Hon. D. Gordon Bryant, Jr.
                  United States Magistrate Judge
                  United States District Court
                  1205 Texas Avenue, Room 211
                  Lubbock, Texas 79401-4091


                                   RE:     Rotstain, et al. v. Trustmark Nat'l Bank, et al.,
                                           No. 3:09-cv-2384-N-BQ (N.D. Tex.)

                  Dear Judge Bryant:

                          We write on behalf of Defendants Société Générale Private Banking (Suisse)
                  S.A. ("SG Suisse"), Trustmark National Bank ("Trustmark"), The Toronto-Dominion
                  Bank ("TD Bank"), Independent Bank f/k/a Bank of Houston ("Independent Bank"),
                  HSBC Bank PLC ("HSBC"), and Blaise Friedli ("Friedli") (collectively,
                  "Defendants") concerning improper rebuttal expert reports that OSIC and the Named
                  Plaintiffs (collectively, "Plaintiffs") served in violation of the operative Scheduling
                  Order, the Federal Rules of Civil Procedure, and Fifth Circuit precedent.1




                  1
                      HSBC Bank plc, SG Suisse, and Friedli submit this letter subject to, and without waiving, their
                      objections to the Court's exercise of jurisdiction over them.
Case 3:09-cv-02384-N-BQ Document 817 Filed 11/17/20                         Page 2 of 6 PageID 46708

      Honorable D. Gordon Bryant, Jr.
      November 17, 2020
      Page 2




              Pursuant to the Second Amended Scheduling Order, Plaintiffs were to
      "designate experts and serve their expert reports pursuant to Rule 26(a)(2)" on
      May 12, 2020, a deadline which, at OSIC's request, the parties extended by written
      agreement to May 29, 2020. See Dkt. No. 707.2 Defendants designated their experts
      and served their responsive expert reports on September 21, 2020 (an extension of the
      original August 20, 2020 deadline agreed by the parties). See Dkt. No. 731. Pursuant
      to the Third Amended Scheduling Order, Plaintiffs' rebuttal expert reports were due
      on September 18, 2020. The parties extended that deadline to November 3, 2020.3
      See id. Under the schedule negotiated by the Parties and ordered by the Court on
      October 21, 2020, expert depositions must be completed by January 15, 2021, with
      objections to expert testimony due on February 19, 2021. See Dkt. No. 806.

               Plaintiffs' purported rebuttal reports include opinions that clearly do not rebut
      anything in Defendants' expert reports. For example, the rebuttal report of
      Karyl M. Van Tassel includes, among other improper sections, an "analysis of
      transactional information" for "an additional SocGen account" that she excluded from
      her opening report. In addition, Ms. Van Tassel declares that she has "now completed
      [her] analysis of that earlier SWIFT transactional information from SIBL's TD 1670
      account"—information that was produced to Plaintiffs in 2018—five months after the
      deadline for Plaintiffs' expert reports. See Supplemental & Rebuttal Declaration of
      Karyl M. Van Tassel, at 6, 9. Ms. Van Tassel also writes that "[f]ollowing the
      submission of my May 29, 2020 declaration, I continued to attempt to classify
      previously unmatched transactions in SIBL's HSBC accounts that were greater than or
      equal to a 10,000 original-currency value." Id. at 12. Indeed, her report is titled
      "Supplemental & Rebuttal Declaration of Karyl M. Van Tassel," making clear that it
      goes beyond rebuttal to add new opinions and analyses. Beyond her improper new
      opinions, Ms. Van Tassel also includes new damages calculations for each Defendant
      bank. Despite characterizing these analyses as "supplemental" and based on "new
      information," it is apparent that they are based on information that was available to her
      at the time that she prepared and submitted her initial report.

               Throughout the negotiation of the current schedule, Plaintiffs withheld their
      unilateral intent to serve new expert opinions, and Plaintiffs have not moved for leave
      to file new expert opinions. "Generally, a party designates its experts and discloses its
      expert reports 'at the times and in the sequence that the court orders.' [Fed. R. Civ. P.]


      2
          This deadline is not addressed in the Third Amended Scheduling Order or the Fourth Amended
          Scheduling Order, as it had passed by the time those orders were entered.
      3
          As recognized in footnote two to the Fourth Amended Scheduling Order, this deadline had passed
          by the time of the entry of the Fourth Amended Scheduling Order, but the deadline had previously
          been extended by agreement of the parties. See Dkt. No. 806.
Case 3:09-cv-02384-N-BQ Document 817 Filed 11/17/20                           Page 3 of 6 PageID 46709

      Honorable D. Gordon Bryant, Jr.
      November 17, 2020
      Page 3




      26(a)(2)(D). This includes designating rebuttal experts and disclosing rebuttal reports
      intended solely to contradict or rebut evidence in another party's expert reports." BCC
      Merchant Solutions, Inc. v. JetPay, LLC, No. 3:12-cv-5185-B, 2016 WL 3264283, at
      *2 (N.D. Tex. Feb. 19, 2016) (emphasis added). The reports are not rebuttal reports –
      they are new analyses not previously offered.

              Nor are the new opinions supplemental reports permissible under the Federal
      Rules. The Federal Rules contemplate supplementing expert reports only when a party
      "learns [that] in some material respect the [expert] disclosure . . . is incomplete or
      incorrect." Id. at *3. The ability to supplement is "not an opportunity to provide
      information previously omitted." Id. The purpose of rebuttal reports is to rebut and
      not to "provide an extension of the deadline by which a party must deliver the lion's
      share of its expert information." Sierra Club v. Cedar Point Oil Co., 73 F.3d 546, 571
      (5th Cir. 1996); see also Hanan v. Crete Carrier Corp., No. 3:19-cv-0149-B, 2020
      WL 1692952, at *2 (N.D. Tex. Apr. 7, 2020) (The Federal Rules create "a duty to
      supplement disclosures discovered to be incomplete or incorrect, not an opportunity
      to provide information previously omitted."); Nationwide Agribusiness Ins. Co. v.
      Vardo Pruden Buildings, Inc., No. 5:19-cv-083-M-BQ, 2020 WL 1778069, at *11
      (N.D. Tex. Mar. 3, 2020) (granting motion to exclude expert rebuttal report containing
      "new discussion" that "does not serve solely to rebut the opinions" of other side's
      experts).

              This is improper and beyond the scope of rebuttal as contemplated by the
      Federal Rules and Fifth Circuit courts. Because Plaintiffs have impermissibly used
      the deadline for their rebuttal reports as an extension of the deadline to deliver their
      expert information in general, the sections of Plaintiffs' rebuttal reports that go beyond
      the proper scope of rebuttal should be stricken.4

              Plaintiffs' unjustified failure to adhere to the expert discovery schedule
      prejudices Defendants, who are faced with analyzing several months' worth of brand-
      new expert analyses, while also preparing for approximately 20 expert depositions.
      The prejudice touches the substance of the expert testimony in this case, the cost and
      burden to Defendants of absorbing new opinions, and the time pressure imposed by
      Plaintiffs' impermissible opinions. As to the latter, the additional expert opinions
      impair Defendants' ability to prepare for expert depositions on the current schedule.
      Particularly frustrating is that OSIC negotiated the expert discovery schedule while
      withholding its intent to submit new expert opinions. Indeed, Plaintiffs have
      consistently pressured Defendants to lock-in specific expert deposition dates without
      disclosing that they would be asserting new, tardy, and improper expert opinions.

      4
          Defendants also seek leave to strike the portions of the Rebuttal Expert Report of Nicolas Choules-
          Burbidge that rely on the new opinions offered in Ms. Van Tassel's rebuttal report.
Case 3:09-cv-02384-N-BQ Document 817 Filed 11/17/20                Page 4 of 6 PageID 46710

      Honorable D. Gordon Bryant, Jr.
      November 17, 2020
      Page 4




      Even in response to the meet-and-confer regarding the subject of this letter, Plaintiffs
      demanded deposition dates so they could be confirmed and threatened to bring the
      scheduling questions to the Court despite Defendants' response that the Motion to
      Strike must be resolved before Ms. Van Tassel's deposition and the deposition of other
      experts whose opinions rely on or address her opinions.               Before serving
      Ms. Van Tassel's "Supplemental and Rebuttal" report, Plaintiffs even contested
      Defendants' expressed need for at least 2 days of deposition time with Ms. Van Tassel
      – despite knowing that Defendants were unaware that she would be attempting to offer
      new opinions.

              Defendants write to make the Court aware of Plaintiffs' impermissible rebuttal
      reports, to object to them, and to request a conference with the Court regarding
      Defendants' intention to move to strike the improper opinions. Defendants
      respectfully request the opportunity to raise these issues fully before the Court.

                                                    Respectfully submitted,


       By:     /s/ Paul C. Watler                        By: /s/ Noelle M. Reed
             Paul C. Watler                                 Noelle M. Reed
                 State Bar No. 20931600                         State Bar No. 24044211
             Edwin M. Buffmire                              Allen L. Lanstra
                 State Bar No. 24078283                         State Bar No. 24108700
             Lindsey Marsh Brown                            SKADDEN, ARPS, SLATE,
                 State Bar No. 24087977                     MEAGHER & FLOM LLP
             JACKSON WALKER LLP                             1000 Louisiana Street, Suite 6800
             2323 Ross Avenue, Suite 600                    Houston, TX 77002
             Dallas, Texas 75201                            T: (713) 655-5122
             T: (214) 953-6000                              F: (713) 483-9122
             F: (214) 953-5822                              noelle.reed@skadden.com
             pwatler@jw.com                                 allen.lanstra@skadden.com
             ebuffmire@jw.com
             lmarsh@jw.com                                   George A. Zimmerman (pro hac vice)
                                                             SKADDEN, ARPS, SLATE,
             Attorneys for Defendant Independent             MEAGHER & FLOM LLP
             Bank, successor by merger to Bank of            4 Times Square
             Houston                                         New York, NY 10036
                                                             T: (212) 735-3000
                                                             F: (917) 777-2047
                                                             george.zimmerman@skadden.com
Case 3:09-cv-02384-N-BQ Document 817 Filed 11/17/20               Page 5 of 6 PageID 46711

      Honorable D. Gordon Bryant, Jr.
      November 17, 2020
      Page 5




       By:      /s/ Rodney Acker                            Michelle L. Davis
             Rodney Acker                                       State Bar No. 24038854
                 State Bar No. 00830700                     SKADDEN, ARPS, SLATE,
             Ellen Sessions                                 MEAGHER & FLOM LLP
                 State Bar No. 00796282                     308 Bahama Court
             NORTON ROSE FULBRIGHT US LLP                   Granbury, TX 76048
             2200 Ross Avenue, Suite 3600                   T: (942) 523-8718
             Dallas, TX 75201-7932                          F: (913) 483-9197
             T: (214) 855-8000                              michelle.davis@skadden.com
             F: (214) 855-8200
             rodney.acker@nortonrosefulbright.com           Attorneys for Defendant Société
             ellen.sessions@nortonrosefulbright.com         Générale Private Banking (Suisse) S.A.

             Lynn K. Neuner (pro hac vice)
             Peter E. Kazanoff (pro hac vice)         By:       /s/ Brian A. Herman
             Meredith D. Karp (pro hac vice)                 Brian A. Herman (pro hac vice)
             SIMPSON THACHER & BARTLETT                      MORGAN, LEWIS & BOCKIUS LLP
             LLP                                             101 Park Avenue
             425 Lexington Avenue                            New York, NY 10178
             New York, NY 10017                              T: (212) 309-6000
             T: (212) 455-2000                               F: (212) 309-6001
             F: (212) 455-2502                               brian.herman@morganlewis.com
             lneuner@stblaw.com
             pkazanoff@stblaw.com                           Jillian R. Harris
             meredith.karp@stblaw.com                             State Bar No. 24087671
                                                            MORGAN, LEWIS & BOCKIUS LLP
             Attorneys for Defendant                        1717 Main Street, Suite 3200
             The Toronto-Dominion Bank                      Dallas, TX 75201
                                                            T: (214) 466-4000
                                                            F: (214) 466-4001
                                                            jillian.harris@morganlewis.com
       By:      /s/ Roger B. Cowie
             Roger B. Cowie                                 Attorneys for Defendant
                  State Bar No. 00783886                    Blaise Friedli
             Taylor F. Brinkman
                  State Bar No. 24069420
             LOCKE LORD LLP
             2200 Ross Avenue, Suite 2800             By:     /s/ Robin C. Gibbs
             Dallas, Texas 75201                            Robin C. Gibbs
             T: (214) 740-8000                                  State Bar No. 07853000
             F: (214) 740-8800                              Scott A. Humphries
             rcowie@lockelord.com                              State Bar No. 00796800
             tbrinkman@lockelord.com                        Ashley McKeand Kleber
                                                               State Bar No. 24060263
                                                            Colin Pogge
                                                               State Bar No. 24074907
Case 3:09-cv-02384-N-BQ Document 817 Filed 11/17/20   Page 6 of 6 PageID 46712

      Honorable D. Gordon Bryant, Jr.
      November 17, 2020
      Page 6



           John K. Schwartz                    Bruce Baldree
               State Bar No. 17865325              State Bar No. 24116064
           LOCKE LORD LLP                      GIBBS & BRUNS LLP
           600 Congress Avenue, Suite 2200
           Austin, Texas 78701                 1100 Louisiana, Suite 5300
           T: (512) 305-4806                   Houston, Texas 77002
           F: (512) 305-4800                   T: (713) 650-8805
           jschwartz@lockelord.com             F: (713) 750-0903
                                               rgibbs@gibbsbruns.com
           Attorneys for Defendant             shumphries@gibbsbruns.com
           HSBC Bank PLC                       akleber@gibbsbruns.com
                                               cpogge@gibbsbruns.com
                                               bbaldree@gibbsbruns.com

                                               Attorneys for Defendant Trustmark National
                                               Bank


      cc: Counsel of Record (by ECF)
